DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2021 has been entered.
Response to Amendment
The amendment filed on 3/28/2021 has been entered and thus claims 1-12 are currently pending in this application, while claims 13-20 are withdrawn from consideration.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al. US PGPub. 2012/0139061. 	Regarding claim 11, Ramachandran teaches a semiconductor device (fig. 14) [0020] comprising: 	a long channel (220B, fig. 14) [0056] and a short channel gate structures (220A, fig. 14) [0056] disposed in a dielectric layer (60, fig. 14) [0032] above an active region (12A and 12B, fig. 14) [0023], the long channel gate structure (220B) having a channel length that is longer than the short channel gate structure (220A) (see fig. 14); 	a lower portion of the short channel gate structure (220A) having a first work-function material (WFM) layer (34, fig. 14) [0053], the first WFM layer (34) having a top surface; 	a lower portion of the long channel gate structure (220B) having a second WFM layer (36B, fig. 14) [0054], the second WFM layer (36B) having a top surface; 	a first gate electrode (40B on 220A side, hereinafter called 40B/220A, fig. 14) [0054] disposed in the first WFM layer (34) and a second gate electrode (40B on 220B  by the gate dielectric layer (32L) in the long channel gate structure (220B) (Ramachandran et al., fig. 3, 10 and 14).

Response to Arguments
Applicant’s arguments with respect to claim 11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 13-20 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a semiconductor wherein “the first gate electrode has a first width that is smaller than a second width of the second gate electrode, and wherein the top surface of the second WFM layer is at a level below a top surface of the second gate electrode, and the top surface of the first WFM layer is coplanar with a top surface of the first gate electrode” as recited in claim 1; and  	a method of forming structures in a semiconductor device comprising “recessing the top surfaces of the first and second WFM layers to a level below the top surface of the second gate electrode” and “recessing the top surface of the first gate electrode to a level coplanar with the recessed top surface of the first WFM layer” in combination with the rest of the limitations of claim 13.
 	Claims 2-10 and 14-20 are also allowed for further limiting and depending upon allowed claims 1 and 13.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious
a semiconductor device wherein “the top surface of the second WFM layer is at a level below a top surface of the second gate electrode, and the top surface of the first WFM layer is coplanar with a top surface of the first gate electrode” as recited in claim 12 in combination with the rest of the limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892